Citation Nr: 1137488	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-22 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The appellant reported that her deceased husband served in the Cambodian Army from January 1971 to April 1975.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant was scheduled to testify at a hearing before the Board in September 2011; however, she failed to report.  She has not requested that the hearing be rescheduled, nor has she provided any good cause.  Therefore, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).


FINDINGS OF FACT

The appellant's husband did not perform active military service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant's husband is not a veteran for the purposes of eligibility for a nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 106, 107, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Nevertheless, in the decision below, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). As the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive). 

The Board also notes that where there is an error in the notice, or as in this case an absence of notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  Therefore, the Board finds that no further action is necessary because it is the law, and not the evidence, that is dispositive in this case. 

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim.38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal.  Accordingly, it is not prejudicial for the Board to decide the issue without further development. Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Law and Analysis

The appellant contends that she is eligible for a nonservice-connected death pension benefits based on her deceased husband's service in the Cambodian Army.  She claims that he performed service in support of U.S. operations. 

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010). 

To establish basic eligibility for nonservice-connected VA pension benefits, a veteran must have served in the active military, naval or air service for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war period. See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2010). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes active duty, active duty for training, and inactive duty. 38 U.S.C.A. § 101 (24).  The term "active duty" means full-time duty in the Armed Forces. 38 C.F.R. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof.  38 U.S.C.A. § 101 (10).

The law provides that certain individuals and groups are considered to have performed active military, naval, or air service. 38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  The Cambodian Army and its service members are not among those individuals or groups listed in the statutes and regulation.

The Board notes that the evidence of record includes an April 2009 statement by a retired colonel who lists the service dates for the appellant's husband as being from 1964 to September 1975.  He also indicated that her husband was killed by the Khmer Rouge in 1976.  In contrast, the appellant stated that he had died in January 1998.  

The retired colonel further indicated in the April 2009 statement that the appellant's husband was attached to the United States Assistance Command in Vietnam.  Meanwhile, in her April 2009 notice of disagreement, the appellant stated that her husband defended the United States during World War II.  The Board notes that her husband was not born until 1943.  Given these discrepancies, the Board finds that there is a question as to the credibility of the lay statements provided by the appellant and the retired colonel.  

Moreover, even disregarding these inconsistent statements, the Board must still conclude that eligibility for a nonservice-connected pension benefits is not warranted because the appellant's husband did not perform active military, naval, or air service in the Armed Forces of the United States or was an individual or member of a group considered to have performed such service.  Accordingly, the appellant's husband was not a veteran for the purposes of nonservice-connected benefits.  

The appellant has not contended that her husband was on active duty in the Armed Forces of the United States.  Instead, she has claimed that he was a member of an allied armed force and provided assistance to U.S. forces in a combat theater.  The fact that he did not perform active service in the United States Armed Forces is not in dispute, and further VA assistance to obtain Department of Defense documents or verification is not warranted.  

Moreover, the Board need not reach a determination as to whether the evidence presented is sufficient to demonstrate that the appellant served in the Cambodian Army at the asserted times and places or that he did perform services in support of U.S. military operations because this form of service is not recognized as active military, naval, or air service in the Armed Forces of the United States for VA pension purposes.

This is a case where the law is dispositive.  Basic eligibility for nonservice-connected pension is precluded based on the type of military service performed by the appellant's deceased husband.  Accordingly, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


